Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. Claim 1 has been amended. 
5. Claims 1- 10 are pending. 

Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Examiner’s amend claim 1to correct a grammatical error.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claim 1 as follows: 
 Claim 1. (Currently Amended)
A software update control device comprising: at least one memory configured to store computer program code: at least one processor configured to [[operated]] operate according to the computer program code, the computer program code including:
a first execution control unit code configured to cause at least one of the at least one processor to perform control in such a way that, when a second information processing system processes original output information output by first information processing resources included in a first information processing system executing software before update, second information processing resources included in the second information processing system execute the software being updated; 

a transfer control code configured to cause at least one of the at least one processor to perform control in such a way that, when a verification result by the verification code with respect to the trial operation indicates being normal, a state of outputting the original output information is transferred from the first information processing resources to third information processing resources included in the second information processing system, and the second information processing system is able to process the original output information output by the third information processing resources;
a second execution control code configured to cause at least one of the at least one processor to perform control in such a way that, after processing by the transfer control code is performed, the first information processing resources output updated output information by executing the updated software; and
a switching code configured to cause at least one of the at least one processor to switch processing target information being a processing target of the second information processing system, from the original output information output by the first or third information processing resources, to the updated output information output by the first or second information processing resources. 
                                             Allowable Subject Matter
8. Claims 1, 9 and 10 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 10 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 10-11 of the Remarks, filed on March 8, 2021, and dependent claims 
Kitao (US pat. No 20180341476) prior art of record teaches at least one memory configured to store computer program code: at least one processor configured to operate according to the computer program code, the computer program code including: 
 a verification code configured to cause at least one of the at least one processor to verify a trial operation in which the second information processing system processes information output by the second information processing resources executing the updated software. 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 9 and 10: 
 a first execution control unit code configured to cause at least one of the at least one processor to perform control in such a way that, when a second information processing system processes original output information output by first information processing resources included in a first information processing system executing software before update, second information processing resources included in the second information processing system execute the software being updated. 
a transfer control code configured to cause at least one of the at least one processor to perform control in such a way that, when a verification result by the verification unit-code with respect to the trial operation indicates being normal, a state of outputting the original output information is transferred from the first information processing resources to third information processing resources included in the second information processing system, and the second information processing system is able to process the original output information output by the third information processing resources; a second execution control code configured to cause at least one of the at least one processor to perform control in such a way that, after processing by the transfer control code is performed, the first information processing resources output updated output information by executing the updated software; and a switching unit code configured to cause at least one of the at least one processor to switch processing target information being a processing target of the second information processing system, from the original output information output by the first or third information processing resources, to the updated output information output by the first or second information processing resources. 

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onoue, US pat.No 20150134777.
Ichikawa, US pat.No 20090083557.
KIM, US pat.No 20200218580. 
Lantz, US pat.No 20150358334.
Georgalas, US pat.No 20080134210.
Bowen, US pat.No 9335986. 
Lotfallah, US pat.No 20150381756. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

Date: 4/30/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438